  8:20-cv-00179-BCB-MDN Doc # 29 Filed: 02/23/21 Page 1 of 3 - Page ID # 107




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

TOM PALLADINO,

                      Plaintiff,                                       8:20CV179

       vs.                                                    ORDER FOR SETTLEMENT
                                                                  CONFERENCE
STATE FARM FIRE AND CASUALTY
COMPANY,

                      Defendant.

       In accordance with the joint request of the parties,
       IT IS ORDERED as follows:
       1.      The planning conference scheduled for March 1, 2021, is cancelled.
       2.      A settlement conference will be held before United States Magistrate Judge
Michael D. Nelson with counsel and representatives of the parties on April 15, 2021, from 9:00
a.m. to 5:00 p.m. and will be conducted via video conference. Video conference instructions
for this settlement conference only are found at Filing No. 28. The parties' representatives and/or
counsel shall be prepared to participate and negotiate a settlement of this case during the
conference.
       3.      Unless excused by order of the Court, clients or client representatives with
complete authority to negotiate and consummate a settlement shall be in attendance at the
settlement conference. This requires the presence of the client or if a corporate, governmental, or
other organizational entity, an authorized representative of the client. Defendant’s representative
must have the authority to commit Defendant to pay, in the representative’s own discretion, the
amount needed to settle the case; Plaintiff’s representative must have the authority, in the
representative’s own discretion, to authorize dismissal of the case with prejudice, or to accept the
amount offered and needed to settle the case.        If board approval is required to authorize
settlement, the attendance of at least one sitting member of the board (preferably the chairperson)
authorized to settle as described above is required. Any insurance company that is a party or is
contractually required to defend or to pay damages, if any, assessed within its policy limits in
this case must have a fully authorized settlement representative present. Counsel are responsible
for timely advising any involved non-party insurance company of the requirements of this order.
  8:20-cv-00179-BCB-MDN Doc # 29 Filed: 02/23/21 Page 2 of 3 - Page ID # 108




If trial counsel has been fully authorized to commit the client to pay or to accept in settlement the
amount last proposed by the opponent, in counsel’s sole discretion, the client, client
representative, or insurance company representative, as applicable, need not attend. The purpose
of this requirement is to have in attendance a representative who has both the authority to
exercise his or her own discretion, and the realistic freedom to exercise such discretion without
negative consequences, in order to settle the case during the settlement conference without
consulting someone else who is not physically present. In the event counsel for any party is
aware of any circumstance which might cast doubt on a client’s compliance with this paragraph,
s/he shall immediately discuss the circumstance with opposing counsel to resolve it before the
settlement conference, and, if such discussion does not resolve it, request a telephone conference
with the Court and counsel.
       4.      If a party fails to comply with paragraph (2) of this order, the settlement
conference will be canceled and costs, attorney fees, and sanctions may be imposed by the Court
against the non-complying party, counsel for that party, or both.
       5.      Prior to the settlement conference, counsel shall discuss settlement with their
respective clients and insurance representatives, and shall exchange with opposing counsel
proposals for settlement so the parameters of settlement have been explored well in advance. If,
as a result of such discussions, counsel for any party believes that the parties’ respective
settlement positions are so divergent, or for any other reason, that settlement is not reasonably
possible in this matter, he or she shall seek a conference with Magistrate Judge Nelson and
opposing counsel, by telephone or otherwise, to determine whether the settlement conference
should be canceled or postponed. To avoid unnecessarily incurring travel and other expenses if
the settlement conference is canceled or postponed, any request for cancellation or postponement
must be made on or before March 25, 2021.
       6.      Counsel      shall    submit     a    confidential     settlement    statement      to
nelson@ned.uscourts.gov no later than April 1, 2021, setting forth the relevant positions of the
parties concerning factual issues, issues of law, damages, and the settlement negotiation history
of the case, including a recitation of any specific demands and offers that have been conveyed.
Since Magistrate Judge Nelson will have no further substantive involvement in this case, this
statement should describe candid and confidential interests or positions that in counsel’s opinion
  8:20-cv-00179-BCB-MDN Doc # 29 Filed: 02/23/21 Page 3 of 3 - Page ID # 109




may be preeminent in negotiating a settlement; copies should NOT be served on opposing
counsel or parties.
        7.     Magistrate Judge Nelson will hold a telephone conference with counsel on April
9, 2021, at 11:30 a.m. . for the purpose of reviewing any outstanding issues that may be relevant
prior to the settlement conference. Conference Instructions are located at Filing No. 10 in this
case.
        8. Notwithstanding the provisions of Rule 408 of the Federal Rules of Evidence, all
statements made by the parties relating to the substance or merits of the case, whether written or
oral, made for the first time during the settlement conference shall be deemed to be confidential
and shall not be admissible in evidence for any reason in the trial of the case, should the case not
settle. This provision does not preclude admissibility in other contexts, such as pursuing a
motion for sanctions regarding the settlement conference.
        9. All remaining case progression deadlines are stayed.


        Dated this 23rd day of February, 2021.
                                                     BY THE COURT:


                                                     s/Michael D. Nelson
                                                     United States Magistrate Judge
